Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the disease" in claim 18. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the mutation" in claim 19. There is insufficient antecedent basis for this limitation in the claim.
Notice that claims 18 and 19 are both dependent on claim 20, when it appears both of these claims ought to depend on claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 4 – 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US Pub. No. 2015/0204847 A1) in view of Avery et al. (Structural basis for high-affinity actin binding revealed by a B-III-spectrin SCA5 missense mutation, nature communications 8:1350, pages 1- 7).
With regards to claim 1, Thomas discloses a fluorescence lifetime plate reader (i.e., a spectrometer) for identifying a compound that alters (i.e., the altered conformation may be a change in the secondary structure, the tertiary structure, or a combination thereof  [0055] fluorescence resonance energy transfer (FRET) of a protein (i.e., an activity of the target protein, such as an enzymatic activity, or the ability to bind to a ligand, such as an accessory protein) [0055] (Figure 6) (Abstract) including a target protein is a wild-type (in other words, it is a wild-type protein modified to include the two heterologous probe domains), and in others the target protein can include one or more mutations associated with altered function of that target protein [0047][0055] [0056] [0057].
Thomas teaches that the system comprises a genetically engineered cell [0016] comprising a first protein and a second protein [0055], wherein the first protein comprises a first heterologous domain that comprises a first probe [0055] [0056], contacting the cell with a test compound to form a mixture (i.e. contacting the cell with the appropriate protein labeling reagent for labeling the protein with a fluorescent dye) [0055], and measuring the fluorescence lifetime of the first probe, the second probe, or the combination thereof (i.e., the fluorescence lifetime of the fluorescent dye is then measured. A difference between the fluorescence lifetime in the presence of the test compound and the fluorescence lifetime in the absence of the test compound suggests that the test compound alters the environment around the fluorescent dye, which in turn suggests the structure (conformation) of the protein has changed in response to the test compound) [0056].
Thomas fails to expressly disclose a probe that includes a first protein comprises either a CH domain-containing actin-binding domain or a tandem-CH, actin-binding domain and the second protein comprises a second heterologous domain that comprises a second probe wherein each protein binds to an actin filament in the cell in a spatial proximity to result in detectable FRET between the first and second probes.
Notice that numerous diseases are linked to mutations in the actin-binding domains (ABDs) of conserved cytoskeletal proteins and reducing actin binding of mutations is thus a well-known potential therapeutic approach for these pathogenesis.
Avery teaches examples/probes L253P which includes localized acting-binding domain (ABD) is a mutation of SCA5.This structure, along with co-sedimentation and pulsed-EPR measurements, demonstrates that high-affinity binding caused by the CH2-localized mutation is due to opening of the two CH domains. Notice that ABD comprises tandem calponin homology (CH) domains and the L253P mutation is localized to the second subdomain CH (Abstract) (Pages 2 -4).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Thomas with the teachings of Avery in order to gain better understanding with the structural biology of SCA5 neurodegenerative disease. 
With regards to claim 2, Thomas modified discloses a difference between the fluorescence lifetime in the presence of the test compound and the fluorescence lifetime in the absence of the test compound indicates that the test compound alters the FRET of the target protein [0056].
With regards to claim 4, Thomas discloses the Forster distance between the first probe and the second probe is at least 52 angstroms (A) [0054].
With regards to claim 5, Thomas discloses the first heterologous domain is located at the amino- terminal end of the first protein [0046] [0048] [0065] [0070].
With regards to claim 6, Thomas discloses the first heterologous domain is located at the carboxy- terminal end of the first protein [0046] [0048] [0065] [0070].
With regards to claim 7, Thomas discloses the first probe is a donor probe and the second probe is an acceptor probe [0042] [0044].
With regards to claim 8, Thomas discloses the measuring comprises capturing fluorescence lifetime waveforms emitted by the donor probe or the acceptor probe [0061] [0069].
With regards to claim 9, Thomas discloses wherein the fluorescence lifetime of the donor probe is changed in the presence of the test compound [0061].
With regards to claim 10, Thomas discloses the fluorescence lifetime of the donor probe is reduced in the presence of the test compound [0051].
With regards to claim 11, Thomas discloses the fluorescence lifetime of the donor probe is unchanged in the presence of the test compound [0012] [0045] [0055] [0059].
With regards to claim 12, Thomas discloses the cell is exposed to the excitation light for no greater than 5 seconds [0004] [0042] (Figure 7).
With regards to claim 13, Thomas discloses the first protein comprises a wild-type protein that further comprises the first heterologous domain [0015] [0043] [0047].
Claim(s) 3 and 14 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas and Avery in view of Sanabria et al. (Spatial regulation of the actin cytoskeleton by HSF-1 during aging, Molecular Biology of the Cell, vol 29, Oct. 15, 2018).
With regards to claim 3, Thomas discloses enzyme modulators via high throughput time resolved FRET in living cells including fused protein structures comprising a red fluorescent protein but fails to expressly disclose a lifeact protein. Sanabria discloses LifeAct  in a cell-specific manner to interrogate cytoskeletal organization. Sanabria teaches LifeAct is the first 17 amino acids of a yeast actin-binding protein, Abp140p, which binds to F-actin filaments and can be used to visualize the F-actin network in live cells by fusing it to a fluorescent protein (i.e., a red fluorescent protein see Figure 1) creating stable transgenic lines expressing LifeAct in various parameters in said tissues (page 2523).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Thomas with the teachings of Sanabria in order to gain a better understanding with the structural biology of the sample of interest. 
With regards to claim 14, Thomas discloses the first protein is a mutant actin-binding protein comprising a wild-type protein and at least one mutation (Abstract).
With regards to claim 15, Thomas discloses the at least one mutation is present in the tandem-CH, actin-binding domain or in the CH domain-containing actin-binding domain (Abstract).
With regards to claim 16, Thomas discloses the mutant actin-binding protein binds the actin filament with an affinity that is greater than the first protein in the absence of the at least one mutation (Abstract).
With regards to claim 17, Thomas discloses the first protein comprises a B-III-spectrin, the B-III- spectrin comprising a mutation that correlates with disease in a human (Abstract).
With regards to claim 18, Thomas discloses the disease is spinocerebellar ataxia type 5 (Abstract).
With regards to claim 19, Thomas discloses the mutation is L253P (Abstract).
With regards to claim 20, Thomas discloses comprising performing a counter screen, wherein the counter screen comprises: providing a genetically engineered cell comprising the first protein and the second probe; contacting the cell with the test compound to form a mixture; and measuring the fluorescence lifetime of the first probe, the second probe, or the combination thereof (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975. The examiner can normally be reached M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884